Name: 2008/415/EC: Commission Decision of 28Ã May 2008 on a financial contribution from the Community towards emergency measures to combat avian influenza in the United Kingdom in 2007 (notified under document number C(2008) 2169)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  agricultural activity;  Europe
 Date Published: 2008-06-05

 5.6.2008 EN Official Journal of the European Union L 146/17 COMMISSION DECISION of 28 May 2008 on a financial contribution from the Community towards emergency measures to combat avian influenza in the United Kingdom in 2007 (notified under document number C(2008) 2169) (Only the English text is authentic) (2008/415/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3(3) and 3a(1) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. Pursuant to Article 3a of that Decision, Member States may obtain a Community financial contribution towards the costs of certain measures to eradicate avian influenza. (2) Article 3a(3) of Decision 90/424/EEC lays down rules on the percentage of the costs incurred by Member States that may be covered by the Communitys financial contribution. (3) Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2), following the amendment of Decision 90/424/EEC by Decision 2006/53/EC (3), no longer covers avian influenza. It is therefore necessary to expressly provide in the present Decision that the granting of a financial contribution to the United Kingdom is subject to compliance with certain rules laid down in Regulation (EC) No 349/2005. (4) Outbreaks of avian influenza occurred in the United Kingdom in 2007. The emergence of that disease represents a serious risk to the Communitys livestock population. The United Kingdom took measures, as referred to in Article 3a(2) of Decision 90/424/EEC, to combat those outbreaks. (5) The United Kingdom has fully complied with its technical and administrative obligations as set out in Articles 3(3) and 3a(2) of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (6) The United Kingdom submitted to the Commission information on the costs incurred on 13 December 2007, and has continued to provide all necessary information on costs of compensation and operational expenditure. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community to the United Kingdom 1. A financial contribution from the Community may be granted to the United Kingdom towards the costs incurred by that Member State in taking the measures referred to in Article 3a(2) of Decision 90/424/EEC to combat avian influenza in 2007. 2. For the purposes of this Decision, Articles 2 to 5, Articles 7 and 8 and Article 9(2), (3) and (4) and Article 10 of Regulation (EC) No 349/2005 shall apply mutatis mutandis. Article 2 Addressee This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 28 May 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 29, 2.2.2006, p. 37.